Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III (Claims 15-20) in the reply filed on 5/14/2021 is acknowledged. Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-14 directed to inventions non-elected without traverse.  Accordingly, claims 1-14 been cancelled.
Application should be amended as follows:
Claim 1 (Canceled).
Claim 2 (Canceled).
Claim 3 (Canceled).

Claim 5 (Canceled).
Claim 6 (Canceled).
Claim 7 (Canceled).
Claim 8 (Canceled).
Claim 9 (Canceled).
Claim 10 (Canceled).
Claim 11 (Canceled).
Claim 12 (Canceled).
Claim 13 (Canceled).
Claim 14 (Canceled).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Appiah et al. (US 2010/0077208 A1), Gibson et al. (US 2008/0104680 A1), hereinafter, “Gibson” and Matthews et al. (US 2016/0119306 A1), hereinafter, “Matthews” have been found to be the closest prior arts. 
Appiah discloses certificate based authentication for online services wherein a client computer system receives user credentials from a computer user. The client computer system formulates a system identifier that uniquely identifies the system, and sends the received user credentials with the system identifier to an authentication service running on a datacenter server. The authentication service is configured to 
Gibson discloses methods, systems, and products for local blade server security are provided. Embodiments include extracting authentication information for a local user from a USB keydrive inserted in the chassis of the blade server; comparing the extracted authentication information with predetermined authentication credentials; and granting access to one or more resources on the blade server if the extracted authentication information matches the predetermined authentication credentials; and denying access to one or more resources on the blade server if the extracted authentication information does not match the predetermined authentication credentials.
Matthews discloses system and methods for credentialing of non-local requestors in decoupled systems utilizing a local authenticator wherein systems and methods use a local authenticator within a domain to provide a credential to access a resource of the domain to a non-local requestor. When a request is received from a non-local requestor at the domain the non-local requestor can be authenticated based on the request. The local authenticator can then be accessed to obtain a credential. 
However, Appiah, Gibson and Matthews either alone or in combination fail to teach or suggest non-transitory computer-readable medium containing program instructions for remotely enabling proximity-based authentication, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to carry out the steps of: “delivering a secure token to the authenticated computing device and storing the secure token on the computing device; prompting for remote authentication of the authenticated computing device to the secure server when the authenticated computing device is located outside of the secure location; and securely connecting the authenticated computing device to the secure server in response to the secure token” as required by Claim 15 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.